The facts are stated in the opinion of the court, delivered by

Mathews, J.

This is a suit brought by the holder of a negotiable note against the payee. The endorsement is in blank, and does not appear to have been filled up previous to the rendition of the judgment in the court below; which was in favor of the plaintiff, on proof of the signatures both of the maker and endorser, and from which the defendant appealed.
Since the cause was before this court, several errors have been assigned against the legality of the proceedings in the court below, as apparent on the record. The principal of these, is an alleged vacuum between the alligata and •probata, assumed as a consequence of the endorsement not having been filled up to the plaintiff.
It has been repeatedly decided, that a negotiable paper endorsed in blank, transfers the right to it in full property to the holder, and that he may maintain an action on it, without filling up such endorsement. See 4 Martin's Reports 662, and 6, N. S. 253. This error assigned is, therefore, unavailable.
The suit is on a note for four hundred and ninety-one dollars and fifty cents, payable about ten months after date, with interest, at the rate of ten per centum per annum, from the date until payment. The judgment of the court below cumulated the interest, which had accrued at the time stipulated for payment, to the principal sum due, and decrees interest on the aggregate amount thus formed. In this, we think there is error, as being in part compound interest.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided, reversed and annulled: And it is further ordered, that judgment be here rendered in favor of the plaintiff and the appellee for the sum of four hundred and ninety-one dollars and fifty cents, with interest, at the rate of ten per centum per annum, from the *432eleventh day of May, 1829, (the date of the note,) until paid, cogtg jn ^e court below; those of the appeal to be borne by the appellee.